COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 RUBIN SANCHEZ,                                               No. 08-16-00117-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                            112th District Court
                                               §
 THE STATE OF TEXAS,                                         of Pecos County, Texas
                                               §
                             State.                           (TC# P-3493-112-CR)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                            '
until February 1, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Don Payne, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before February 1, 2017.

       IT IS SO ORDERED this 26th day of January, 2017.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Palafox, JJ.